Citation Nr: 0637802	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-34 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1980 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
issued in September 2002 which, inter alia, granted service 
connection at a noncompensable disability rating for the 
veteran's headaches and denied service connection for left 
knee and low back pain, and in April 2004 which, inter alia, 
increased the veteran's disability rating for her service-
connected headaches to 10 percent and granted service 
connection at 10 percent disability ratings for left knee 
internal derangement, status post arthroscopic repair and low 
back pain.

In July 2005, the Board remanded the issues of entitlement to 
higher initial evaluations for the veteran's service-
connected headaches, left knee and low back disabilities.  In 
accordance with the Board's remand, in May 2006 VA issued a 
statement of the case (SOC) for the issues of increased 
initial ratings for the veteran's service-connected left knee 
and lower back disabilities.  The veteran has not filed a 
substantive appeal to the SOC, and therefore these issues are 
not presently before the Board.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).

The issue of entitlement to a higher initial evaluation for 
headaches was remanded for additional development, and it is 
again before the Board for further appellate consideration.  


FINDING OF FACT

The veteran's service-connected migraine headaches are not 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Codes 8100-8199 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, June 2002, April 2003, April 2004 and August 
2005 letters satisfied the four elements delineated in 
Pelegrini, supra.  Neither the veteran nor her representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  No further VA notice is therefore required with 
respect to her increased rating claim for migraines.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim for migraines discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant contends that her service-connected headaches 
are more severe than her assigned 10 percent disability 
rating indicates.  She asserts that she is eligible for a 
higher disability rating for her service-connected headaches.  
The veteran's service-connected migraines are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent 
disability rating under this Diagnostic Code suggests 
headaches which are manifested by characteristic prostrating 
attacks averaging one in two months over the last several 
months.

Service medical records reflect that the veteran was treated 
for recurring headaches from 1988 through her discharge in 
April 2002.  A July 2002 VA general medical examiner found 
that she had generalized headaches with no features of 
migraines.  An April 2003 medical record and a June 2003 
private physician's letter note that the veteran reported 
having a history of chronic migraines.  In a February 2004 VA 
neurological disorders examination, the veteran reported that 
her headaches involved bilateral temporal sharp pain and 
phototherapy and phonophobia, but have no aura, nausea or 
vomiting.  She indicated that the frequency of the headaches 
was getting worse, occurring three to four times a week for 
one to two hours each time and that the intensity was about 
5/10 to 10/10, with a 10/10 intensity headache occurring 
about once a week.  The veteran stated that she was working 
in an office and could still hold her job well, but there 
were a few times when she had to leave work early because of 
the headache.  She was taking Imitrex when the headaches 
began, which stopped the headache but was not taking any 
prophylactic medications.  The examiner opined that she had 
mild functional loss secondary to the headache.  

In a June 2004 letter, a private physician reported that 
veteran was having fairly severe headaches once or twice 
weekly which had increased to two to three times weekly.  The 
veteran indicated that six months prior, she began having 
daily chronic headaches starting in the mid-morning and 
lasting all day, and that occasionally these would be 
preceded by a peripheral visual aberration of flashing lights 
with geometric designs.  She reported that she rarely had 
nausea but did get photophobia and irritability.  

A February 2006 VA neurological disorders examination report 
reflects the veteran's statements that she has a left sided, 
throbbing headache that occurs two to three times per week.  
She reported that this was happening for approximately 20 to 
30 minutes and that it was throbbing in nature, with a 
severity of 8/10.  The frequency was about two to three times 
per week when significantly severe and less severe on the 
remaining days of the week.  These do involve pain and 
generalized weakness with a little bit of fatigue but no 
functional loss in that she is still able to do her 
activities of daily living at work.  The examiner diagnosed 
possible variant migraine headaches based on clinical history 
which interfere with her daily activity for 20 to 30 minutes 
but she is able to work through these headaches.

To receive a 30 percent disability rating for migraines, the 
medical evidence must show characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  There is no evidence that the veteran has symptoms 
which approximate completely prostrating headaches which 
occur on average once a month.  In this case, the Board finds 
that the intensity of the veteran's headaches have not been 
shown to rise to the level which would warrant a higher 
rating.  The veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating, and the 
standards for a 30 percent rating have not been met.
In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's headaches have been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  There is no evidence of record that the 
veteran's service-connected headaches cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
higher disability rating for the veteran's service-connected 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A disability rating in excess of 10 percent for headaches is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


